Tompkins, J.
I concur in the opinion delivered by the chief justice, excepting as to the costs. As the plaintiff has resorted to an action, xvhich cannot be maintained upon legal principles, it appears to me that payment of costs by him is a natural consequence ; otherxvise, I am at a loss to know by xvhat form of judgment upon the record, the defendants can avail themselves of our decision. The plea of *181the general issue ought not to prejudice them here, oecause, ° . . ~ they might have intended to avail themselves ot the msuificiency of the declaration, by motion in arrest of judgment, n x , or upon writ of,error. I am not disposed to subject the trustees to personal responsibility for costs, where a ereditor has thought proper to harrass them with a suit which cannot be maintained; on the other hand to award costs payable out of the estate of the absent debtor, is an infringement of the rights of the third persons. The dividends of other creditors, who may have proved their debts in the manner prescribed by the statute, will be diminished by paying to this plaintiff out of the fund, a bill of costs accrued in consequence of his misconception of his remedy. I am therefore of opinion, the defendants ought to recover costs against the plaintiffs.